Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMERICAN INDEPENDENCE FUNDS TRUST NestEgg 2010 Fund NestEgg 2015 Fund NestEgg 2020 Fund NestEgg 2030 Fund NestEgg 2040 Fund (The Funds") PROSPECTUS SUPPLEMENT DATED OCTOBER 31, 2008 TO THE INSTITUTIONAL CLASS PROSPECTUS DATED MARCH 1, 2008 At a joint special meeting of shareholders (the "Meeting") for each NestEgg Dow Jones Fund, each a series of the American Independence Funds Trust held on September 26, 2008, shareholders approved a change in the investment objective of each of the Funds to no longer require a Funds asset allocation strategy to conform to the Dow Jones Target Date methodology. Any reference to Dow Jones or the Dow Jones Indexes should be deleted from this prospectus. Please replace pages 1 through 5 with the following pages: ABOUT THE FUNDS Each of the NestEgg Target Date Funds is offered to investors who are saving for a particular goal in life  such as retirement  or need to withdraw a substantial portion of their investment in, or close to, the year named in the Funds title. Over a market cycle, approximately 40% of the equity portion of the Funds and typically less than 5% of the fixed income portion of the Funds will be held in securities outside the United States. The NestEgg Target Date Funds systematic reduction of equity risk over time reflects higher levels of potential risk in the Funds early years and lower levels of potential risk in the years immediately prior to the targeted years. The Funds will utilize a risk controlled tactical asset allocation model to vary the relative weights of the major asset classes in an attempt to minimize risk and generate additional returns. At 40 years prior to the target year, the Funds targeted risk level is benchmarked at 90% of the risk of the global equity market as measured by the Standard & Poors/Citigroup BMI World Index, for the first five years. The major asset classes benchmarks; S&P/Citigroup BMI World, Lehman U.S. Government Index and 3 Month U.S. Treasury Bills are rebalanced systematically within the Funds to reduce potential risk as the Funds approach the targeted dates. At 35 years prior to the target year, the Funds benchmark begins to reflect reductions in potential risk. A new targeted risk level is calculated each quarter as a function of the current risk of the global equity component and the number of months remaining to the Funds target year. The quarterly risk reductions in the benchmark continue until the benchmark reflects 20% of the equity risk, on December 1 of the year ten years after maturity. Once a Fund reaches that date, it intends to reflect 20% of the equity risk. o Glide Path n The glide path is the strategic asset allocation of the fund. Currently, the asset allocation of the portfolios does not vary from the strategic asset allocation. The NestEgg Funds will use a quantitative asset allocation model to tactically allocate the major asset classes relative to the strategic asset allocation. The tactical asset allocation decisions will be +/- 10% (multiplicative) of the equity risk component of the strategic allocation until the target date approaches. n The primary low volatility investment will shift from cash to U.S. Treasuries. o Underlying Investments n The primary investments that the Funds utilize are global equities, U.S. Treasury Bonds and cash. The methodology will utilize the float adjusted cap weighted Standard and Poors/CitiGroup Broad Market World Index with a fixed U.S. component of 60% as the equity benchmark and the Lehman Brothers U.S. Treasury Index as the benchmark for fixed income. The methodology will add an Alternative bucket that may invest in assets not covered in the benchmarks above, but included in the prospectus. These investments may include: long/short strategies, commodities, currencies, etc. n The underlying assets will be managed in an active style of management with tight risk controls and oversight. The Funds will pursue their objectives by investing primarily in the securities of the companies included in the benchmark and derivative instruments, such as futures contracts and options, relating to the benchmark. Futures contracts and options are used as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds portfolio managers use quantitative analysis techniques to keep the Funds as fully invested as possible in all market environments. Principal Investments The Funds securities are weighted in an attempt to out perform the Funds benchmarks. The broad based investment characteristics of the Funds will be similar to those of the Standard and Poors/CitiGroup Broad Market World Index as the equity benchmark and the Lehman Brothers U.S. Treasury Index as the benchmark for fixed income over a market cycle. The Funds may exclude or remove any stock from the Funds if the Funds Managers believe that the stock is unattractive based upon its characteristics or has become illiquid or that the merit of the investment has been impaired by financial conditions or other extraordinary events. The Funds may hold assets in short-term debt securities or money market instruments for liquidity purposes. The Funds may lend their investment securities up to 30% of their total assets to approved institutional borrowers who need to borrow securities in order to complete certain transactions. The Funds have yet to implement securities lending. REPRESENTATIVE GLIDE PATH PORTFOLIO MANAGERS The Funds portfolio managers are responsible for the day-to-day management of the Funds. The Funds are co-managed by, Mr. T. Kirkham Barneby, Mr. James Holmgren, Mr. Michael Holmgren and Mr. Frank Vallario. Mr. T. Kirkham Barneby joined AIFS in 2008 as Chief Strategist & Portfolio Manager, Taxable Fixed Income. At AIFS he utilizes a proprietary discipline, grounded in the economic theory of interest rate behavior, to manage interest rate exposure or risk. Prior to AIFS Mr. Barneby was a Managing Member of Old Iron Hill Capital Management, LLC employing quantitatively-oriented fixed income and multi-strategy investment approaches. Previously, he headed an investment group at UBS in New York that managed equity and bond portfolios with roughly $7 billion in assets. Earlier, in the 1980s, Mr. Barneby was part of a team at Continental Can that made asset allocation decisions for the companys pension plan. He began his career in the Economics Department at First National City Bank (Citibank). Mr. John Holmgren joined AIFS in 2008 as Chief Investment Officer  Equities and is responsible for the oversight, development and implementation of equity strategies. He previously was Chief Investment Officer and Chief Executive Officer of DSI International Management, Inc (DSI), which was acquired by UBS (Paine Webber) in 1999. Mr. Holmgren was a Managing Director at UBS and sat on the various UBS Global AM and OConnor Investment and Management Committees. He worked closely with the other senior members of UBS Global AM leadership to ensure investment and logistical priorities were met. He began his financial markets career as a registered representative with Ascher Decision, a broker dealer (1983 to 1986). From 1986 to 1988, he was a product developer and marketing representative for Decision Services, Inc., an independent economic and securities research firm. In 1987 he was one of the original founders of DSI International Management. From 1988 to 1997, he was the founder and President of DSC Data Services, Inc., an independent, quantitative research firm. Mr. Michael Holmgren joined AIFS in 2008 and is responsible for the development and implementation of quantitative investment product. He was Chief Operating Officer of DSI from 2005 -2007 and a member of the portfolio management team. Mike Holmgren was responsible for investment operations and portfolio implementation of the DSI business group within UBS Global AM. DSI was a key provider of global quantitative risk controlled and long/short equity products within UBS Global Asset Management. He joined DSI International Management, Inc. in 1988 as an analyst to develop, operate and enhance the global equity databases and portfolio simulation processes. Prior to joining DSI, he worked in product development at Decision Services, an independent economic and securities firm. Mr. Frank Vallario joined AIFS as a Portfolio Manager in 2008. Previously, he was a member of the portfolio management team for DSI, responsible for managing the groups U.S. risk controlled and U.S. long/short equity products. His other responsibilities included stock selection research, alternative portfolio construction, product development and performance attribution for the groups global risk controlled and long/short equity products. He began his career in 1995 in the capital markets division of PaineWebber, Inc. In 1996, Mr. Vallario joined the asset management divisions Quantitative Investments Group as a portfolio manager. For additional information about the portfolio manager's compensation, other accounts managed by the portfolio manager and the portfolio manager's ownership of securities of the funds he manages, please consult the SAI. Market Capitalization The total market value of all shares owned by investors. Market capitalization may be measured for an individual company, a group of companies, or a stock market as a whole. Terms such as small cap and large cap refer to stocks with small and large total market values, respectively. Float adjusted market capitalization measures only those shares that are readily available for trading. Growth Stocks Stocks that appear to have above-average potential for growth in revenue, earnings and stock price over time. Value Stocks Stocks whose market price appears low in light of certain other measures of worth, such as book value, recent earnings, or earnings growth. Before investing, you should carefully consider your investment goals, your time horizon, and your tolerance for risk. This knowledge can be helpful in identifying the Fund(s) in this prospectus that may most closely match your investing needs. Remember that mutual funds are investments, not bank deposits. They are not insured or guaranteed by the FDIC or any other government agency. Their share prices will go up and down and you could lose money by investing in them. Please replace page 6 with the following page TICKER SYMBOL | NECSX CUSIP NUMBER | 0267628849 NESTEGG TARGET DATE FUNDS NESTEGG 2010 FUND The objective of the NestEgg 2010 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. MAIN STRATEGIES The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Funds allocation between stocks, bonds, and cash will change over time in relation to its target retirement date. Main types of securities the Fund may hold Common stocks of companies traded on major stock exchanges Fixed income securities Short term money market securities Exchange-traded funds (ETFs) or derivatives that serve this same purpose such as options and futures. To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. Foreign securities Fund Asset Allocation The Funds asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2010 Fund are expected to be rebalanced monthly. Although major changes tend to be rare, the Funds fundamental strategy can only be changed by a vote of the majority of the Funds outstanding shares. Major policies/limits The Fund intends to remain fully invested at all times, and does not intend to make more defensive investments in adverse market conditions The Fund may engage in securities lending. The Fund may not invest in securities of any registered investment company except to the extent permitted under the Investment Company Act of 1940. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2010. Please replace page 10 with the following page: FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Each of the share classes described in this prospectus has its own cost structure. Annual Operating Expenses are deducted from Fund assets, so their effect is included in the Funds performance figures. SHAREHOLDER FEES (fees paid directly from your investment) Institutional Class Shares Maximum sales charge (load) imposed on None purchases (as a percentage of offering price) Maximum deferred sales charge (as a percentage None of the Net Asset Value at purchase) ANNUAL FUND OPERATING EXPENSES Management Fee 0.60% Distribution (12b-1) and Service Fees None Other Expenses 2.13% Acquired Fund Fees 0.00% Total Annual Fund Operating Expenses Before Reductions 2.73% Expense Reductions -2.28% Total Annual Fund Operating Expenses After Reductions 0.45% (1) Other Expenses are based on estimated amounts for the current fiscal year. (2) Acquired Fund means any investment company in which the Fund invests or has invested during the period. Through its investments in Acquired Funds, the Fund will indirectly pay a portion of the operating expenses, including management fees of the Acquired Funds. Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. Actual fees will vary based on the Funds allocation of assets to, and the annualized net expenses of the Acquired Funds. (3) American Independence Financial Services, LLC has agreed to reduce the management fee and reimburse expenses until 3/1/09 in order to keep the Total Annual Fund Operating Expenses at 0.45% for Institutional Class shares. This reduction lowers the expense ratio and increases overall returns to investors. Please replace page 11 with the following page: TICKER SYMBOL | NEONX CUSIP NUMBER | NESTEGG TARGET DATE FUNDS NESTEGG 2015 FUND The objective of the NestEgg 2015 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. MAIN STRATEGIES The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Funds allocation between stocks, bonds, and cash will change over time in relation to its target retirement date. Main types of securities the Fund may hold Common stocks of companies traded on major stock exchanges Fixed income securities Short term money market securities Exchange-traded funds (ETFs) or derivatives that serve this same purpose such as options and futures. To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. Foreign securities Fund Asset Allocation The Funds asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2015 Fund are expected to be rebalanced monthly. Although major changes tend to be rare, the Funds fundamental strategy can only be changed by a vote of the majority of the Funds outstanding shares. Major policies/limits The Fund intends to remain fully invested at all times, and does not intend to make more defensive investments in adverse market conditions The Fund may engage in securities lending. The Fund may not invest in securities of any registered investment company except to the extent permitted under the Investment Company Act of 1940. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2015. Please replace page 15 with the following page: FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Each of the share classes described in this prospectus has its own cost structure. Annual Operating Expenses are deducted from Fund assets, so their effect is included in the Funds performance figures. SHAREHOLDER FEES (fees paid directly from your investment) Institutional Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (as a percentage of the Net Asset Value at purchase) None ANNUAL FUND OPERATING EXPENSES Management Fee 0.60% Distribution (12b-1) and Service Fees None Other Expenses 1.10% Acquired Fund Fees 0.00% Total Annual Fund Operating Expenses Before Reductions 1.70% Expense Reductions 1.25% Total Annual Fund Operating Expenses After 0.45% Reductions (1) Other Expenses are based on estimated amounts for the current fiscal year. (2) Acquired Fund means any investment company in which the Fund invests or has invested during the period. Through its investments in Acquired Funds, the Fund will indirectly pay a portion of the operating expenses, including management fees of the Acquired Funds. Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. Actual fees will vary based on the Funds allocation of assets to, and the annualized net expenses of the Acquired Funds. (3) American Independence Financial Services, LLC has agreed to reduce the management fee and reimburse expenses until 3/1/09 in order to keep the Total Annual Fund Operating Expenses at 0.45% for Institutional Class shares. This reduction lowers the expense ratio and increases overall returns to investors. Please replace page 16 with the following page: TICKER SYMBOL | NETWX CUSIP NUMBERS | NESTEGG TARGET DATE FUNDS NESTEGG 2020 FUND The objective of the NestEgg 2020 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. MAIN STRATEGIES The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash securities. The Funds allocation between stocks, bonds, and cash will change over time in relation to its target retirement date. Main types of securities the Fund may hold Common stocks of companies traded on major stock exchanges Fixed income securities Short term money market securities Exchange-traded funds (ETFs) or derivatives that serve this same purpose such as options and futures. To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. Foreign securities Fund Asset Allocation The Funds asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2020 Fund are expected to be rebalanced monthly. Although major changes tend to be rare, the Funds fundamental strategy can only be changed by a vote of the majority of the Funds outstanding shares. Major policies/limits The Fund intends to remain fully invested at all times, and does not intend to make more defensive investments in adverse market conditions The Fund may engage in securities lending. The Fund may not invest in securities of any registered investment company except to the extent permitted under the Investment Company Act of 1940. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2020. Please replace page 20 with the following page: FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Each of the share classes described in this prospectus has its own cost structure. Annual Operating Expenses are deducted from Fund assets, so their effect is included in the Funds performance figures. SHAREHOLDER FEES (fees paid directly from your investment) Institutional Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (as a percentage of the Net Asset Value at purchase) None ANNUAL FUND OPERATING EXPENSES Management Fee 0.60% Distribution (12b-1) and Service Fees None Other Expenses 0.64% Acquired Fund Expenses 0.00% Total Annual Fund Operating Expenses Before Reductions 1.24% Expense Reductions 0.69% Total Annual Fund Operating Expenses After Reductions 0.55% (1) Other Expenses are based on estimated amounts for the current fiscal year. (2) Acquired Fund means any investment company in which the Fund invests or has invested during the period. Through its investments in Acquired Funds, the Fund will indirectly pay a portion of the operating expenses, including management fees of the Acquired Funds. Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. Actual fees will vary based on the Funds allocation of assets to, and the annualized net expenses of the Acquired Funds. (3) American Independence Financial Services, LLC has agreed to reduce the management fee and reimburse expenses until 3/1/09 in order to keep the Total Annual Fund Operating Expenses at 0.55% for Institutional Class shares. This reduction lowers the expense ratio and increases overall returns to investors. Please replace page 21 with the following page: TICKER SYMBOL | NETHX CUSIP NUMBERS | NESTEGG TARGET DATE FUNDS NESTEGG 2030 FUND The objective of the NestEgg 2030 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. MAIN STRATEGIES The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Funds allocation between stocks, bonds, and cash will change over time in relation to its target retirement date. Main types of securities the Fund may hold Common stocks of companies traded on major stock exchanges Fixed income securities Short term money market securities Exchange-traded funds (ETFs) or derivatives that serve this same purpose such as options and futures. To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. Foreign securities Fund Asset Allocation The Funds asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2030 Fund are expected to be rebalanced monthly. Although major changes tend to be rare, the Funds fundamental strategy can only be changed by a vote of the majority of the Funds outstanding shares. Major policies/limits The Fund intends to remain fully invested at all times, and does not intend to make more defensive investments in adverse market conditions The Fund may engage in securities lending. The Fund may not invest in securities of any registered investment company except to the extent permitted under the Investment Company Act of 1940. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2030. Please replace page 25 with the following page: FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Each of the share classes described in this prospectus has its own cost structure. Annual Operating Expenses are deducted from Fund assets, so their effect is included in the Funds performance figures. SHAREHOLDER FEES (fees paid directly from your investment) Institutional Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (as a percentage of the Net Asset Value at purchase) None ANNUAL FUND OPERATING EXPENSES Management Fee 0.60% Distribution (12b-1) and Service Fees None Other Expenses 0.84% Acquired Fund Fees 0.00% Total Annual Fund Operating Expenses Before Reductions 1.44% Expense Reductions 0.74% Total Annual Fund Operating Expenses After Reductions 0.70% (1) Other Expenses are based on estimated amounts for the current fiscal year. (2) Acquired Fund means any investment company in which the Fund invests or has invested during the period. Through its investments in Acquired Funds, the Fund will indirectly pay a portion of the operating expenses, including management fees of the Acquired Funds. Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. Actual fees will vary based on the Funds allocation of assets to, and the annualized net expenses of the Acquired Funds. (3) American Independence Financial Services, LLC has agreed to reduce the management fee and reimburse expenses until 3/1/09 in order to keep the Total Annual Fund Operating Expenses at 0.70% for Institutional Class shares. This reduction lowers the expense ratio and increases overall returns to investors. Please replace page 26 with the following page: TICKER SYMBOL | NEFYX CUSIP NUMBERS | NESTEGG TARGET DATE FUNDS NESTEGG 2040 FUND The objective of the NestEgg 2040 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. MAIN STRATEGIES The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Funds allocation between stocks, bonds, and cash will change over time in relation to its target retirement date. Main types of securities the Fund may hold Common stocks of companies traded on major stock exchanges Fixed income securities Short term money market securities Exchange-traded funds (ETFs) or derivatives that serve this same purpose such as options and futures. To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF. Foreign securities Fund Asset Allocation The Funds asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2040 Fund are expected to be rebalanced monthly. Although major changes tend to be rare, the Funds fundamental strategy can only be changed by a vote of the majority of the Funds outstanding shares. Major policies/limits The Fund intends to remain fully invested at all times, and does not intend to make more defensive investments in adverse market conditions The Fund may engage in securities lending. The Fund may not invest in securities of any registered investment company except to the extent permitted under the Investment Company Act of 1940. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2040. Please replace page 30 with the following page: FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Each of the share classes described in this prospectus has its own cost structure. Annual Operating Expenses are deducted from Fund assets, so their effect is included in the Funds performance figures. SHAREHOLDER FEES (fees paid directly from your investment) Institutional Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (as a percentage of the Net Asset Value at purchase) None ANNUAL FUND OPERATING EXPENSES Management Fee 0.60% Distribution (12b-1) and Service Fees None Other Expenses 0.80% Acquired Fund Fees 0.00% Total Annual Fund Operating Expenses Before Reductions 1.40% Expense Reductions 0.65% Total Annual Fund Operating Expenses After Reductions 0.75% (1) Other Expenses are based on estimated amounts for the current fiscal year (2) Acquired Fund means any investment company in which the Fund invests or has invested during the period. Through its investments in Acquired Funds, the Fund will indirectly pay a portion of the operating expenses, including management fees of the Acquired Funds. Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. Actual fees will vary based on the Funds allocation of assets to, and the annualized net expenses of the Acquired Funds. (3) American Independence Financial Services, LLC has agreed to reduce the management fee and reimburse expenses until 3/1/09 in order to keep the Total Annual Fund Operating Expenses at 0.75% for Institutional Class shares. This reduction lowers the expense ratio and increases overall returns to investors. Please replace pages 7, 12, 17, 22 and 27 with the following page: MAIN RISKS Stock Market Risk Stock prices change daily, and may rise or fall in response to business, political, or economic news. Declines in the market may occur rapidly or slowly, and may be short- or long-lived. The Funds share price changes with the value of the Funds securities, and when you sell shares they may be worth more or less than what you paid for them. Style Risk Growth stocks and value stocks tend to perform differently in different markets.
